Citation Nr: 0927247	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to VA death 
benefits.    


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1954 to 
November 1957.  He died in November 1978.  The appellant is 
alleging standing as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant's May 2005 substantive appeal included a 
request for a personal hearing at the RO.  However, she 
subsequently failed to appear to that hearing scheduled in 
April 2008.  She did not explain her failure to appear.  In a 
March 2009 statement, the appellant requested a Travel Board 
hearing at the RO before a Veterans Law Judge.  However, she 
cancelled that request in an April 2009 statement.  
Therefore, both hearing requests are considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT
 
1.  The Veteran and the appellant were married in November 
1958.

2.  The Veteran and the claimant were divorced in February 
1975.

3.  The Veteran married T.E.R. in July 1975 shortly after his 
divorce to the appellant.  

4.  The appellant also married another man, D.R.B., sometime 
in the 1970s, but divorced him in September 1977.  

5.  At the time of his death in November 1978, the Veteran 
was not married to the appellant; rather, at the time of 
death he was married to T.E.R.  


CONCLUSION OF LAW
 
The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.50, 3.159, 
3.205 (2008).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the appellant.  

However, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(b)(3)(i), (d)(1)-(3) (2008); Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-
2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.

Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

DIC is a payment made by VA to a "surviving spouse", child 
or parent because of a service-connected death occurring 
after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 
3.5(a)(1).  Death pension is available to the "surviving 
spouse" of a Veteran because of his nonservice-connected 
death, as long as the Veteran served for the required period 
of time during wartime subject to certain income limitations.  
See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.23, 3.3 (2008).  Finally, accrued benefits, or 
benefits to which a beneficiary was entitled at his death, 
will be paid to a "surviving spouse" as provided by law.  
38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.1000(a), (d) (2008).
  
Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2008).  VA defines a 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (2008).  
 
The surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2008).  

Proof of marriage can be established by a copy or abstract of 
the public record of marriage, or a copy of the church record 
of marriage, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages if shown on the official record.  38 C.F.R. § 
3.205(a).  Proof of divorce or termination of a prior 
marriage can be established by a certified copy or certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decree.  38 C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a by person whose interest in a claim 
for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  Where there is an issue as to the validity of a 
marriage to the Veteran following a divorce, the matter of 
recognition of the divorce by VA will be determined according 
to the laws of the jurisdiction specified in 38 C.F.R. § 
3.1(j).  38 C.F.R. §3.206(b).

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

Analysis

The threshold issue in this case is whether the appellant 
qualifies as a "surviving spouse" for purposes of 
entitlement to DIC, accrued, or death pension benefits.
 
The pertinent facts are as follows:  The appellant and the 
Veteran were legally married in the State of Alabama in 
November 1958.  See November 1958 Marriage Certificate.  

The appellant and the Veteran divorced in February 1975.  See 
February 1975 Final Judgment of Divorce.  

The Veteran remarried another woman, T.E.R., several months 
later in July 1975.  See July 1975 Marriage Certificate. 

The appellant also remarried another man, D.R.B., sometime in 
the 1970s, but divorced him in September 1977, prior to the 
Veteran's death.  See September 1977 Final Judgment of 
Divorce.  
 
The Veteran died in November 1978, while still married to 
T.E.R.  See November 1978 death certificate.  

The appellant seeks entitlement to DIC, accrued, and death 
pension benefits as the "surviving spouse" of the Veteran.  
She maintains she previously was awarded VA benefits in the 
early 1980s, after the Veteran's death.  She questions why 
she does not qualify for VA benefits now when she has 
previously in the past.  See September 2004 Notice of 
Disagreement (NOD); January 2005 appellant statement; and May 
2005 Substantive Appeal.  

A review of the claims folder confirms that VA death pension 
benefits were awarded to the Veteran's children in the early 
1980s, with the appellant as custodian of the funds until 
they reached the age of 18.  However, VA correspondence to 
the appellant dated in September 1979 emphasizes to the 
appellant that the VA funds were awarded on behalf of the 
Veteran's children, and do not belong to her.  The appellant 
was merely a custodian or fiduciary of the funds.  In short, 
the appellant was not awarded VA benefits for herself after 
the Veteran's death.  They were only awarded to the Veteran's 
children.  In addition, although she claims she was 
previously awarded VA loan guaranty benefits, a February 1998 
decision by the RO found that the appellant was not eligible 
for these benefits because she was not considered the 
surviving spouse of the Veteran due to her divorce from him 
prior to his death.  

There is no question regarding the validity of the marriage 
between the Veteran and the appellant in November 1958.  
However, the evidence of record also establishes that the 
Veteran and the appellant were divorced as of February 1975 
and did not remarry each other.  In fact, the Veteran and the 
appellant both remarried other people after their divorce. 
The evidence does not show, nor does the appellant allege, 
that the divorce between the Veteran and the appellant in 
February 1975 was not legally valid.  In fact, the appellant 
acknowledges her divorce from the Veteran when she filed her 
July 2004 VA Form 21-534 (Application for DIC, Death Pension, 
and Accrued Benefits by a Surviving Spouse).  It is also 
clear from the evidence of record that the Veteran was 
legally married to another woman, T.E.R., at the time of his 
death in November 1978.  

To qualify for benefits as a surviving spouse, the claimant 
must have been the Veteran's spouse on the date of his death, 
and must have lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death.  See 38 
C.F.R. § 3.50(b) (2008).  The law does not provide any 
relevant exception in this case to these requirements.  The 
appellant is simply not the "surviving spouse" of the 
deceased Veteran here because she was not married to him at 
the time of his death and did not live with him continuously 
from the date of marriage to the date of his death.  See 38 
C.F.R. § 3.50 (2008).  In her July 2004 application for 
benefits, she admitted she was not living with the Veteran at 
the time of his death.  In addition, she remarried another 
individual for a brief time after her marriage to the 
Veteran.  Although the appellant was married to the Veteran 
for 16 years from 1958 to 1975 and had several children with 
him, she is not the Veteran's "surviving spouse", as 
defined in 38 C.F.R. § 3.50.  

As such, the appellant has failed to establish her status as 
a "surviving spouse" of the Veteran at the time of his 
death in November 1978.  She therefore does not have proper 
standing to pursue death benefit claims.  In short, she is 
simply not an eligible claimant for purposes of entitlement 
to DIC, accrued, or death pension benefits.  

The Board is sympathetic to the appellant's circumstances.  
However, the Board is bound by the parameters of VA laws and 
regulations.  See 38 U.S.C.A. § 7104(c).  Accordingly, the 
Board concludes that the appellant is not the surviving 
spouse of the Veteran for VA benefits purposes, such that the 
claim must be denied as a matter of law.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of VA death benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


